   Exhibit 10.45

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Life Sciences Discovery Fund

LSDF 10-05 Opportunity Grant

Grant Award Agreement

This agreement (“Agreement”), is entered into by the Life Sciences Discovery
Fund Authority, (“Grantor”), a granting agency of the state of Washington, with
offices at 2324 Eastlake Avenue East, Suite 501, Seattle, WA 98102, and Omeros
Corporation (“Grantee”), having an administrative office at 1420 Fifth Avenue,
Suite 2600, Seattle WA 98101. Capitalized terms used herein but not defined
shall have the meanings set forth on Schedule 1.

Grantor is authorized by statute of the state of Washington to make grants for
the fundamental government purpose of promoting life sciences research to
improve health and health care, foster economic development, and strengthen the
competitiveness of the life sciences sector within Washington state;

Grantor is further authorized by statute of the state of Washington to leverage
public moneys with amounts received from other public and private sources in
accordance with contribution agreements, to promote life sciences research;

Grantor is further authorized by statute of the state of Washington to enter
into contribution agreements with private entities and public entities other
than the state to receive moneys in consideration of the authority’s promise to
leverage those moneys with amounts received through appropriations from the
legislature and contributions from other public entities and private entities,
in order to use those moneys to promote life sciences research;

Grantee has established a program of life sciences G protein-coupled receptor
(“GPCR”) research, development and commercialization activities under the
direction of the Principal Investigator (as defined below);

Grantee intends to allocate space, monies, personnel and other resources to
facilitate the execution and growth of the GPCR research, development and
commercialization activities and Grantor desires to assist Grantee in this
effort; and

Grantor intends to provide funding for the GPCR activities as set forth in
Article 2, and to award Grantee funds not to exceed $5,000,000 to conduct these
activities;

NOW, THEREFORE, in consideration of the above and the mutual terms and
conditions set forth below, Grantor and Grantee agree as follows:

 

Page 1



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 1. EFFECTIVE DATE AND AVAILABILITY OF GRANT MONEY

This Agreement shall be effective on October 21, 2010 (“Effective Date”).
Disbursement of funds shall be subject to Grantee compliance with all terms and
conditions set forth in this Agreement.

ARTICLE 2. DESCRIPTION OF GPCR PROGRAM

2.1 The grant provided herein funds in part the GPCR Program as described in
that certain proposal entitled, “Drug Discovery for Orphan G Protein-Coupled
Receptors”, electronically received by Grantor from Grantee on September 1,
2010, and having Grantor’s reference number 4580719, which is attached hereto as
Exhibit F. Such proposal is not incorporated by reference herein, and except as
otherwise expressly provided in this Agreement, nothing in such proposal shall
be binding on Grantee hereunder.

2.2 Milestones and Timeline. Grantee shall use Commercially Reasonable Efforts
to achieve the milestones and timeline (“Milestones and Timeline”) set forth in
Exhibit A. Material changes in the Milestones and Timeline require the advance
written approval of Grantor. In performing the activities set forth in the
Milestones and Timeline, Grantee shall comply with all relevant federal, state,
or local laws and regulations, and executive orders applicable to such
activities. Without limiting the preceding sentence, Grantee shall comply with
all federal and state laws relating to discrimination by employers or in public
accommodations, receipt and disbursement of state and federal funds, tax
reporting and withholding requirements, workers’ compensation, and wage and hour
laws, in each case as they relate to Grantee’s activities to meet the Milestones
and Timeline.

2.3 Key Personnel. The activities set forth in the Milestones and Timeline shall
be directed by Gregory Alexander Demopulos, M.D. (the “Principal Investigator”),
who shall select and supervise other participants as needed. The Principal
Investigator shall be responsible for administering the grant in accordance with
the terms and conditions of this Agreement, submitting progress reports required
hereunder to Grantor in a timely manner, overseeing personnel matters and
disbursement of grant funds and responding to any inquiries from Grantor related
to progress or financial reports or to an audit of grant expenses pursuant to
this Agreement. The Principal Investigator shall sign or otherwise authorize all
progress reports and requests made pursuant to this Agreement.

In the event that prior to the completion of the activities described in the
Milestones and Timeline the Principal Investigator changes his or her employment
status with the Grantee, relocates outside of Washington, or otherwise is unable
to

 

Page 2



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

fulfill the role of Principal Investigator, Grantee shall notify Grantor in
writing within [†] of such an event and identify in writing an alternate
Principal Investigator, reasonably acceptable to Grantor. Failure by Grantee to
have an approved Principal Investigator (other than as the result of any act or
omission by Grantor) constitutes an Event of Default (as defined in Article 15),
subject to the applicable Cure Period, and is grounds for Grantor’s exercise of
its rights under Article 16.

In the event that during the Term, Principal Investigator or any Investigator
(as defined in Article 10) involved in completing the Milestones and Timeline
are debarred or become subject to debarment under the provisions of the Generic
Drug Enforcement Act of 1992, 21 U.S.C. or have otherwise been disqualified or
suspended from work on the Milestones and Timeline, in each case by the U.S.
Food and Drug Administration (“FDA”) or any other governmental agency or
professional body with respect to the performance of scientific or clinical
investigations, Grantee shall immediately notify Grantor in writing. Debarment
of the Principal Investigator or any Investigator involved in work on the
Milestones and Timeline constitutes an Event of Default (as defined in Article
15), subject to the applicable Cure Period, and is grounds for Grantor’s
exercise of its rights under Article 16.

2.4 Control of GPCR Program. Control of the GPCR Program shall rest with
Grantee. Subject to the terms of this Agreement, Grantee may engage third party
collaborators in the conduct of the GPCR Program.

2.5 Collaborators. In the event that completion of the Milestones and Timeline
involves third party collaborators of Grantee, Grantee shall be responsible for
the performance of such collaborators and for ensuring that the work performed
by such collaborators is consistent with the terms and conditions of this
Agreement. Grantee warrants that it shall enter into written agreement(s) with
all such collaborators in accordance with the Milestones and Timeline. Among
other provisions, such agreement(s) shall allow for the allocation of the rights
that the Grantee and collaborators shall have in any intellectual property
developed during the course of meeting the Milestones and Timeline and shall
identify which of the parties shall be responsible for commercialization of such
intellectual property. Grantee’s collaborators as of the Effective Date are
listed in Exhibit B.

2.6 Title to Equipment and Computers. Title to equipment and computers purchased
with funds awarded under this Agreement shall be vested in the Grantee. Failure
to keep equipment and computers available for the GPCR Program during the Term
constitutes an Event of Default (as defined in Article 15), subject to the
applicable Cure Period, and is grounds for Grantor’s exercise of its rights
under Article 16. Grantee may make equipment and computers available for use in
other research studies as long as such use does not unduly interfere with the
work on the GPCR Program.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 3



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

2.7 Employees. Grantee shall cause no fewer than [†] to dedicate a substantial
portion of their time to the compound optimization activities described in
Milestone 2 set forth in Exhibit A until Grantee has expended the Grant Award.

2.8 Shareholder Value. Grantee shall use Commercially Reasonable Efforts to
exploit the Platform in a manner consistent with the maximization of Grantee’s
shareholder value.

ARTICLE 3. FUNDING AND PAYMENT

3.1 Funding. Grantor shall award funding to Grantee in the amount of $5,000,000
(the “Grant Award”). Grantee shall allocate the Grant Award toward completing
the Milestones and Timeline according to the budget (“Budget”) shown in Exhibit
C. The obligation of Grantor to disburse funds to Grantee under this Article 3
is contingent upon Grantor having sufficient funds and expenditure authorization
and authority under state or federal laws, regulations or guidelines to do so,
as determined by Grantor.

3.2 Pre-Award Costs. Grantor shall not reimburse Grantee for expenditures made
prior to the Effective Date of this Agreement without advance written approval
of Grantor; provided that Grantor hereby agrees to reimburse Grantee for those
expenditures made prior to the Effective Date that are specified on Exhibit A
(the “Pre-Award Costs”).

3.3 Allowable Costs. Costs allowable under the Grant Award are based on the
Budget and shall be consistent with Grantee’s policies. Except as set forth in
Section 3.2, reimbursable expenditures shall include costs incurred by Grantee
from the Effective Date until completion of the Milestones and Timeline, failure
by Grantor to cure any event of default prior to the expiration of the
applicable Cure Period or Grantor’s exercise of its rights under Article 16,
whichever is earliest; in no event shall allowable costs exceed the amount of
the Grant Award.

Expenditures for the following are not allowable: costs not within the Budget,
costs associated with patient care beyond what are required for completing the
Milestones and Timeline, and computers not essential for completing the
Milestones and Timeline. Facilities and administration support for completing
the Milestones and Timeline is not allowable.

The following direct costs for completing the Milestones and Timeline (or the
LSI Milestones and Timeline, as applicable) are allowable: costs of research
tools; consulting fees where such fees contribute directly to the Milestones and
Timeline;

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 4



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

personnel costs (including wages, benefits and stipends); costs of equipment (at
a unit cost above $5,000), supplies and travel; subcontracts; fees and expenses
associated with the formation of LSI; fees and expenses associated with seeking
501(c)(3) tax-exempt status for LSI; and other costs as itemized by Grantee and
approved by Grantor.

3.4 Budget Modifications. Grantee shall seek the advance written approval from
Grantor for expenditures that are not within the Budget or any changes to the
Budget that directly impact the nature or design of the Milestones and Timeline.
Such requests shall be submitted in writing by Grantee’s Authorized Official
(identified in Article 28).

3.5 Payments. Grantor shall make payments to Grantee for work on the Milestones
and Timeline on a cost-reimbursement basis upon receipt of invoices (or other
payment verification as set forth in the Milestones and Timeline) submitted to
and approved by Grantor, such approval not to be unreasonably withheld; provided
that [†]. All payments shall be subject to Grantee’s timely progress in
achieving the goals set forth in the Milestones and Timeline, as reasonably
determined by Grantor, and to Grantor’s receipt of Grantee’s semi-annual
progress reports as described in Article 4. Invoices shall be submitted by
Grantee using Grantor’s electronic submission system, with a signed copy sent by
mail or other means as specified in Article 28. Commencing on the Effective Date
of this Agreement, invoices shall be submitted for continuous expenditure
periods of not less than 30 days and not greater than 90 days, and shall be
submitted no later than 60 days from the end of the invoice period. Invoices
shall include expenditures within a single year of the Budget only. Invoices
shall state the milestone(s) within the Milestones and Timeline against which
costs have been incurred within the invoice period, shall itemize all allowable
costs according to the categories within the Budget, and shall be signed by
Grantee’s Authorized Official certifying that all expenditures are directly
related to the Milestones and Timeline and the Budget. Grantor may require
expenditure documentation as part of the reimbursement process, if reasonably
necessary to ensure consistency with the Milestones and Timeline and the Budget.
Grantor shall pay to Grantee all allowable costs incurred until completion of
the Milestones and Timeline or Grantor’s exercise of its rights under Article
16, whichever is earliest, insofar as those allowable costs do not exceed the
Grant Award. All payments of the Grant Award shall be sent to Grantee via
electronic funds transfer. Grantee shall complete and send a Direct Deposit
Authorization form and signed W-9 form to Grantor for payments to commence.

3.6 Annual Financial Reports. Grantee shall summarize expenditures during each
annual period within the Budget in an annual financial report (“AFR”) submitted
to Grantor. The first AFR shall be due no later than [†] after the first
anniversary of the Effective Date of this Agreement; subsequent reports shall be
due no later than [†] after each yearly anniversary thereafter until completion
of the Milestones and Timeline or

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 5



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Grantor’s exercise of its rights under Article 16, whichever is earliest. AFRs
shall include all expenditures made since the end of the previous annual
reporting period. AFRs shall be signed by Grantee’s Authorized Official
certifying that all expenditures are directly related to activities within the
Milestones and Timeline and the Budget. Grantee’s expenditures within the
subsequent annual period within the Budget shall not be reimbursed by Grantor
until the previous year’s AFR has been submitted and approved by Grantor, such
approval not to be unreasonably withheld or delayed.

3.7 Unexpended Funds Within an Annual Budget. Should any unexpended funds remain
at the end of a year within the Budget, Grantee may request that such unexpended
funds be re-allocated into subsequent years within the Budget. Such requests
shall be submitted in writing by Grantee’s Authorized Official at least [†]
prior to the end of the then-current period within the Budget and shall include
projected expenditures through such period, the projected balance of funds
remaining at end of such period, and shall further detail how the unexpended
funds are to be re-allocated within the Budget. Authorization to re-allocate
unexpended funds is subject to the sole discretion of Grantor. The final amount
of the unexpended funds shall be determined by Grantor upon Grantee’s timely
submission of invoices and the applicable AFR. Revision of the Milestones and
Timeline may be required, depending on the nature of the re-allocation.

3.8 No-Cost Extensions. In the event that unexpended funds remain at the end of
the timeline within the Milestones and Timeline, and there are remaining
milestones to be accomplished, Grantee may request an extension of the timeline
to allow Grantee to accomplish such milestones. Such requests shall include an
amended budget and Milestones and Timeline and shall be submitted in writing by
Grantee’s Authorized Official. The decision to grant an extension is subject to
the sole discretion of the Grantor, with such extension granted in annual
increments, for a maximum of two years. At least [†] of the time within the
Milestones and Timeline shall be completed prior to Grantee requesting a no-cost
extension.

3.9 Budget Surpluses. Should any unexpended funds remain within the Budget after
Grantee has met the Milestones and Timeline (“Budget Surplus”), as solely
determined by Grantor, Grantee may request that such Budget Surplus be allocated
to support new work. Such new work shall be consistent with the nature and goals
of the GPCR Program and authority to spend a Budget Surplus on such new work
shall require advance written approval of Grantor. Budget Surplus allocation
requests shall be submitted in writing by Grantee’s Authorized Official prior to
expiration of the timeline within the Milestones and Timeline, and shall include
a detailed description of the research activities to be performed utilizing the
Budget Surplus, a new set of milestones and a timeline for their accomplishment,
and shall detail how the Budget Surplus will be allocated within the Budget. The
final amount of such Budget Surplus

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 6



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

shall be determined by Grantor upon Grantee’s timely submission of invoices.
Grantor reserves the right to refer Budget Surplus allocation requests for
outside expert review, the cost of which shall be deducted from the Budget
Surplus.

3.10 Supplemental Funding. Prior to completing the Milestones and Timeline and
under certain circumstances as described below, Grantee may request funding in
excess of what has been previously authorized under this Agreement (“Budget
Supplement”). Grantee may request a Budget Supplement:

3.10.A. when a disruptive event, that could not be foreseen or predicted at the
Effective Date threatens completion of the Milestones and Timeline within the
Budget; or

3.10.B. when findings, that were not anticipated within the Proposal, result
from work within the GPCR Program and promise significant health or economic
benefits to Washington state.

Requests for a Budget Supplement shall be submitted in writing by Grantee’s
Authorized Official within a reasonable time of the occurrence of the
precipitating event. Provision of a Budget Supplement is subject to the sole
discretion of Grantor and the availability of funds. Grantor reserves the right
to refer Budget Supplement requests for outside expert review.

3.11 Final Request(s) for Payment. Grantee shall submit final requests for
reimbursement no later than [†] after completion of the Milestones and Timeline
or Grantor’s exercise of its rights under Article 16, whichever is earliest.
Failure to comply with this Section 3.11 may result in Grantor’s refusal or
inability to reimburse. Grantor shall not make the final payment until the
proper invoice, marked “Final,” has been approved by Grantor and a report
regarding progress against the Milestones and Timeline has been received and
approved by Grantor, which approvals shall not be unreasonably withheld or
delayed.

ARTICLE 4. RESEARCH PROGRESS REPORTS

4.1 Submission Schedule. Grantee shall submit written research progress reports
to Grantor in accordance with this Article 4 describing Grantee’s progress in
completing the Milestones and Timeline. All such progress reports shall be
submitted by the Principal Investigator and shall detail the activities of
Grantee and Grantee’s collaborators in completing the Milestones and Timeline
during the period covered by the report; provided that in no event shall Grantee
be required to disclose trade secrets, compound structures, phenotypes, targets,
assay details, third-party confidential information or details about prospective
partners (including the identity thereof) in

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 7



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

such reports. The first progress report shall be due [†] after the Effective
Date of this Agreement; subsequent reports shall be due at [†] intervals
thereafter. Grantee shall submit to Grantor a final research progress report to
Grantor no later than [†] after the completion of the Milestones and Timeline or
Grantor’s exercise of its rights under Article 16, whichever is earliest.
Payment of Grantee’s invoices shall be predicated on Grantor’s receipt and
approval, such approval not to be unreasonably withheld, of Grantee’s progress
report for the most recent required period.

4.2 Submission Method and Content. Progress reports shall be submitted
electronically through Grantor’s online progress report system semi-annually
until the first to occur of (a) Grantee having submitted reimbursement requests
for the full amount of the Grant Award or (b) completion of the Milestones and
Timeline. Thereafter, during the Term, progress reports shall be made upon
Grantor’s reasonable request, through an in-person interview with the Principal
Investigator, such interview to be conducted using the report content template
found in Exhibit D. Grantor reserves the right to periodically change the
content of progress reports and Grantee shall make subsequent progress reports
according to the template then in use by Grantor. Progress reports shall be of
sufficient detail to allow Grantor to assess progress made on the Milestones and
Timeline since the prior report. In the event that a progress report lacks such
detail, Grantee shall provide Grantor with additional detail in a timely manner
as reasonably requested by Grantor. Grantee shall also disclose in writing to
Grantor any problems, delays or adverse conditions which may materially affect
its ability to meet the Milestones and Timeline. This disclosure shall be
accompanied by a statement of the action taken or proposed and any assistance
needed from Grantor to resolve the situation. Grantor shall hold all progress
reports confidential, subject to the public disclosure laws of the state of
Washington (See e.g., RCW 42.56.270(14)).

Upon the reasonable prior written request of Grantor, prior to completion of the
Milestones and Timeline, Grantee shall arrange site visits or in-person
briefings at a mutually agreed upon time and place to enable Grantor to assess
the impact of its funding; provided that in no event shall Grantee be required
to disclose trade secrets, compound structures, phenotypes, targets, assay
details, third-party confidential information or details about prospective
partners (including the identity thereof) in such visits or briefings.

4.3 Post-Award Progress Reports. After submission of the final research progress
report, Grantee shall provide Grantor with periodic oral post-award research
progress reports regarding the GPCR Program according to a mutually agreeable
format and schedule, through the fifth anniversary of the submission of such
final report; provided that in no event shall Grantee be required to disclose
trade secrets, compound structures, phenotypes, targets, assay details,
third-party confidential information or

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 8



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

details about prospective partners (including the identity thereof) in such
progress reports.

ARTICLE 5. ACCOUNTING AND AUDITING

Grantee shall record the receipt of the grant funds and any expenditures related
to completing the Milestones and Timeline in such a form as to enable Grantor to
verify that the funds were expended for the stated purposes of the grant and in
accordance with generally accepted accounting principles. All pertinent records,
including, but not limited to, invoices, purchase orders, packing lists,
warranties, rebates and worksheets supporting allocations shall be retained in
Grantee files for at least [†], or as otherwise required by state and federal
law, or as requested by Grantor, after Grantor’s final payment to Grantee under
this Agreement. If there are unresolved audit questions at the end of the
retention period, Grantee shall retain such records until the questions are
resolved. Grantor reserves the right at reasonable times and during normal
business hours to audit such records for any prior periods that have not been
previously audited subject to the terms of this Agreement during the immediately
preceding [†] period, or have them audited, during the Term (as defined in
Article 14) of this Agreement or thereafter; provided that no more than one such
audit shall be conducted during any calendar year. If as a result of an audit
Grantor reasonably concludes that funds were spent for purposes not related to
completing the Milestones and Timeline, as set forth in the Budget and subject
to this Agreement, Grantor shall be entitled to a refund of such funds,
including interest on the amount refunded. Grantee shall return such funds,
including interest at the then current prime rate, to Grantor within [†] of
Grantor’s written demand.

ARTICLE 6. INTELLECTUAL PROPERTY

6.1 Policies and Management. Grantor’s grant awards are intended to support
research that enhances competitiveness, improves health and health care and
fosters economic development in Washington state. Grantor and Grantee recognize
that discoveries and developments having public health, scientific, business, or
commercial application or value may be made in the course of performing the GPCR
Program. Grantor and Grantee desire that such discoveries and developments be
administered in such a manner that they are brought into commercial use at the
earliest reasonably practicable time, in a manner consistent with Commercially
Reasonable Efforts and the maximization of Grantee’s shareholder value. Grantor
and Grantee recognize that this may be best accomplished through patenting,
copyrighting, trademarking and/or licensing such discoveries and developments.
In accepting an award from Grantor, Grantee warrants that it has policies in
place regarding ownership and management of intellectual property. Grantee
further warrants that it has expertise in

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 9



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

commercialization of intellectual property, including evaluating invention
disclosures, patenting and licensing, and commercial drug development including
drug discovery and lead optimization, pre-clinical and clinical testing, and
regulatory approval.

6.2 Ownership and Disposition. Grantor claims no ownership rights in any
Intellectual Property conceived, reduced to practice or otherwise made in the
course of performing the GPCR Program. Grantee agrees to use Commercially
Reasonable Efforts to commercialize such Intellectual Property.

ARTICLE 7. SHARE PAYMENTS AND ADDITIONAL INTEREST

7.1 Share Payments. Subject to Grantor’s election in accordance with Article 19
to receive any amounts payable hereunder to LSI, each of Grantor and LSI shall
be entitled to receive the Share Payments as partial consideration for the
payment of the Grant Award by Grantor; provided that (subject to any election by
Grantor in accordance with Article 19), any and all payments of Additional
Interest shall be paid by Grantee to LSI. The initial [†] (in the aggregate) of
any Share Payments (excluding Additional Interest) shall be paid by Grantee to
Grantor. Thereafter, any additional Share Payments (excluding Additional
Interest), up to a maximum aggregate amount of [†], shall be paid by Grantee to
LSI. As soon as Grantee has made Share Payments to Grantor and LSI equal to [†]
in the aggregate, Grantee shall have no further obligations hereunder to make
any Share Payments to Grantee or LSI; provided that Grantee agrees to continue
to make payments of Additional Interest, if any, to LSI.

7.2 Timing of Payments. Subject to Section 7.3, Grantee shall make the
applicable Share Payments to Grantor or LSI, as applicable, within [†] after the
end of each Fiscal Quarter which begins or ends during the Proceeds Interest
Period (each, a “Share Payment Date”), each such payment to be in an amount
equal to the Share Payment calculated for such Fiscal Quarter based on the
portion of Net Proceeds received by Grantee during that Fiscal Quarter, with
adjustment for any underpayment or overpayment for previous Fiscal Quarters if
applicable.

7.3 Payment Method. All payments to be made by Grantee to Grantor (or LSI, as
applicable) hereunder shall be made by wire transfer of immediately available
funds to the account designated by Grantor (or LSI, as applicable); provided,
that for any Share Payments attributable to Net Proceeds which consist of Liquid
Securities or Deemed Liquid Securities, Grantor shall have the option of
(a) accepting delivery by Grantee of the applicable portion, if any (based on
Grantee’s good faith projection of the Share Payment that will be payable on the
next succeeding Share Payment Date), of such Liquid Securities or Deemed Liquid
Securities as satisfaction of the payment of such Share Payments as required by
Section 7.2 (and such delivery may occur, at the option of Grantee, prior to the
Share Payment Date with respect to the Fiscal Quarter in which

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 10



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

such Liquid Securities or Deemed Liquid Securities were received by (or became
Liquid Securities or Deemed Liquid Securities in possession of) Grantee) or
(b) directing Grantee to use commercially reasonable efforts to sell, liquidate
or otherwise convert such applicable portion of Liquid Securities or Deemed
Liquid Securities into cash or cash equivalents on Grantor’s behalf as promptly
as practicable (a “Directed Sale”), which cash or cash equivalents shall
thereafter be delivered by Grantee to Grantor before or after the related Share
Payment Date; provided that any fees, costs or expenses (including brokerage
fees) incurred by Grantee in seeking such a sale, liquidation or conversion
shall be deducted by Grantee from such cash or cash equivalents before payment
of the balance thereof to Grantor; and provided, further, that for purposes of
calculating any amounts under this Agreement, the Fair Market Value of any
Liquid Security or Deemed Liquid Security that is subject to a Directed Sale
shall be determined solely in accordance with Section 7.5 without regard to the
amount of cash or cash equivalents received in such Directed Sale (or any
deductions therefrom pursuant to the preceding proviso). To the extent that any
portion of a Share Payment is made in accordance with this Section 7.3 prior to
the applicable Share Payment Date, each of Grantor and Grantee agree that if as
of such Share Payment Date any adjustment for underpayment or overpayment is
required as a result of the projection of the Share Payment not being the same
as the actual Share Payment, such adjustment shall be made by wire transfer of
immediately available funds to the other party.

7.4 Product and Platform Transfer. Grantee shall be entitled to elect to treat
any Platform and Product Transfer as an Assignment and Assumption Transfer, by
providing prior written notice to Grantor of such election. If Grantee elects to
treat a Platform and Product Transfer as an Assignment and Assumption Transfer,
then upon the closing of such Platform and Product Transfer, if such closing
occurs, Grantee shall be required to assign this Agreement and its obligations
and rights hereunder to the transferee, and the transferee shall be required to
accept such rights and assume such obligations, in connection therewith.

7.5 Liquid Securities; Deemed Liquid Securities. Promptly following, and in no
event more than [†] after, receipt by Grantee as Consideration of Liquid
Securities or other Third Party securities that are publicly traded and that do
not meet the criteria set forth in the definition of “Liquid Securities” herein
(such other securities, “Other Securities”), Grantee shall provide written
notice to Grantor of Grantee’s possession of such Liquid Securities or Other
Securities and a detailed description of the issuer of such securities, the
number of securities so received by Grantee, the Fair Market Value of such
securities and any known contractual or legal limitations on the transfer
thereof. In the event that any such Other Securities are deemed to be Liquid
Securities by Vulcan in accordance with the Platform Development Agreement
(“Deemed Liquid Securities”), Grantee shall so notify Grantor in writing. The
Fair Market Value of any

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 11



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Deemed Liquid Security hereunder shall be the Fair Market Value attributed to
such Deemed Liquid Security under the Platform Development Agreement. The date
of determination of Fair Market Value of any Liquid Security shall be the later
of [†].

ARTICLE 8. LIFE SCIENCES INITIATIVE

8.1 Mission and Shared Purpose. As partial consideration for the Grant Award,
Grantee shall establish a non-profit entity (the “Life Sciences Initiative” or
“LSI”), the name of which shall be agreed by the parties, and shall allocate
Share Payments to such entity in accordance with Article 7.

The intention of the parties is that LSI:

1) be a non-profit, tax-exempt organization, governed by a board of trustees,
with 50% of the board members appointed by Grantor and 50% appointed by Grantee;

2) be a source of both philanthropic support and, to the extent legally
permissible, investment capital;

3) have a stated mission of advancing the life sciences in Washington by
accelerating scientific discovery and enhancing translation of that discovery to
improving health and health care in Washington state and across the world,
generating economic benefits to Washington state, and enhancing the
competitiveness of Washington state’s life sciences sector;

4) have the ability to benefit financially from investments and re-deploy that
benefit to the mission;

5) have shared goals and a close working relationship with other entities
promoting the life sciences sector in Washington state, including Grantor, such
goals to include, but not be limited to, promoting high quality research and
development, improving health outcomes, lowering health care costs, creating
less costly diagnostic or treatment modalities, creating breakthrough treatments
for a particular disease or condition, leveraging its funding against that from
other sources, stimulating health care delivery, biomedical manufacturing, and
life sciences related employment in Washington state, and enhancing
public-private collaboration in Washington state; and

6) approach its mission based on a deep understanding of the life sciences
sector and a rigorous approach to decision making, that includes grant-making
programs, establishment of unique facilities of broad impact, and investment
strategies targeted at critical phases of translation from discovery to broader
benefit, including early stage companies.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 12



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

8.2 Formation. Grantee shall form LSI in accordance with the LSI Milestones and
Timeline attached as Exhibit A-2 (the “LSI Milestones and Timeline”) and the
Budget, and in consultation with Grantor; provided that, fees and expenses
associated with completing Milestone 5, as set forth in Exhibit A-2, shall be
allowable costs hereunder, reimbursable by Grantor; provided, further, that
before seeking reimbursement from Grantor for any such costs and expenses
associated with Milestone 5, Grantee shall use reasonable efforts to engage a
legal provider to perform at least a portion of the work required for the
completion of Milestone 5 on a pro bono basis. Failure of Grantee to form LSI in
accordance with the LSI Milestones and Timeline (other than as the result of any
act or omission by Grantor) constitutes an Event of Default (as defined in
Article 15), subject to the applicable Cure Period, and is grounds for Grantor’s
exercise of its rights under Article 16. In no event shall Grantee have any
obligation to fund, staff or otherwise support LSI, except as expressly set
forth in Article 7 and this Section 8.2.

ARTICLE 9. SHARE PAYMENTS REPORTS; NOTICES

9.1 Quarterly Report. After the end of each Fiscal Quarter, Grantee shall
produce and deliver to Grantor, on or before each Share Payment Date, a
Quarterly Report for such Fiscal Quarter; provided that, unless Grantee or its
Affiliates receive Gross Proceeds prior to June 30, 2011 (in which case a
Quarterly Report shall be delivered in accordance with this Section 9.1 with
respect to the Fiscal Quarter in which such Gross Proceeds were received), no
Quarterly Report shall be deliverable under this Section 9.1 until the Share
Payment Date relating to the Fiscal Quarter ending June 30, 2011 (which
Quarterly Report shall relate to the period from the Effective Date up to and
including June 30, 2011). Grantor shall hold all such reports and agreements
confidential, subject to the public disclosure laws of the state of Washington
(See e.g., RCW 42.56.270(14))

9.2 Meetings. Grantor and any of Grantor’s representatives shall have the right,
upon reasonable prior written request from Grantor from time to time, to meet
with Grantee’s senior officers, at a mutually agreed upon time and place, to
discuss the GPCR Program; provided that in no event shall Grantee be required to
disclose t trade secrets, compound structures, phenotypes, targets, assay
details, third-party confidential information or details about prospective
partners (including the identity thereof) at any such meetings.

9.3 Notices. Grantee shall notify Grantor promptly and in writing of the
occurrence of a Material Adverse Effect or the occurrence of a Change of Control
or the sale of all or substantially all of the assets of Grantee.

 

Page 13



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 10. CONFLICT OF INTEREST

Grantee represents and warrants that it has a financial conflict of interest
policy (the “Policy”) in place applicable to performing research funded by the
United States Public Health Service (the “USPHS”) that it will apply to
completing the Milestones and Timeline in the same manner as if completing the
Milestones and Timeline were funded by a USPHS grant. Grantee further represents
and warrants that Grantee has taken reasonable steps to inform the Principal
Investigator and any Investigator (as defined in the Policy) working on the
Milestones and Timeline of the Policy and requirements for complying with its
terms. In accepting this award, Grantee represents that Grantee has advised the
Principal Investigator and any Investigator working on the Milestones and
Timeline that they are required to disclose, in accordance with the foregoing
policy, any potential financial conflicts of interest associated with their work
on the Milestones and Timeline to Grantee and that Grantee has received such
disclosures or received an affirmative statement that there are no conflicts to
disclose. Grantee further represents that it has eliminated or mitigated all
disclosed financial conflicts consistent with the terms of its policy. Grantee
also agrees to take reasonable measures to assure that its subcontractors who
are Investigators working on the Milestones and Timeline are aware of and have
agreed to comply with the provisions of this Article.

At execution of this Agreement, Grantee shall submit to Grantor the completed
and executed statement found in Exhibit E of any potential financial conflicts
of interest associated with personnel working on the Milestones and Timeline;
attesting to its receipt of disclosures from such personnel that, at a minimum,
confirm any understandings of Grantor stated in Exhibit E; and assuring that all
disclosed potential conflicts of interest have been eliminated or mitigated.

In the event that new financial conflicts of interest are disclosed during the
course of working on the Milestones and Timeline, Grantee shall report such
disclosures in writing to Grantor in a timely manner using the procedure
specified within this Article 10.

Upon the request of Grantor, Grantee shall provide, in writing, information
about any financial conflicts of interest that have been disclosed subject to
this Article 10, or that have been identified by Grantor in Exhibit E, and about
how such disclosed or identified conflicts have been eliminated or mitigated.

ARTICLE 11. PRESENTATIONS AND PUBLICATIONS BY GRANTEE

Grantee shall have the right to publish the results of the GPCR Program.
Following any such publication, copies of published papers describing work under
the Milestones and Timeline shall be submitted by Grantee to Grantor. Grantee
agrees to acknowledge the support of Grantor in all scientific publications by
Grantee related to the Milestones and Timeline.

 

Page 14



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 12. REPRESENTATIONS OF GRANTEE AUTHORITY

Grantee represents and warrants that it has authority to enter into this
Agreement and to incur and perform the obligations herein and further warrants
that the signatories to this Agreement are authorized to execute this Agreement
on behalf of Grantee.

ARTICLE 13. USE OF HUMAN SUBJECTS AND VERTEBRATE ANIMALS

13.1 Human Subjects. In the event that completion of the Milestones and Timeline
involve the use of human subjects, Grantee shall ensure that the research site
operates under an appropriate Office of Human Research Protections
(OHRP)-approved assurance for the protection of human subjects and complies with
all Department of Health and Human Services human-subjects-related policies and
any other applicable laws or regulations. In accepting an award involving human
subjects use in completing the Milestones and Timeline, Grantee warrants that it
has a system that complies with federal, state, and local government regulations
to protect the rights, well-being, and personal privacy of human subjects in
research and that the work to be performed in completing the Milestones and
Timeline has been reviewed and approved by the applicable human subjects
oversight bodies. Grantee shall provide documentation of review and approval by
the applicable oversight bodies of all human subjects work performed in
completing the Milestones and Timeline in a timely fashion upon request of
Grantor.

13.2 Vertebrate Animals. In the event that completion of the Milestones and
Timeline involve the use of vertebrate animals, Grantee shall ensure that all
performance sites hold Office of Laboratory Animal Welfare (OLAW)-approved
assurances. In accepting an award involving vertebrate animal use in completing
the Milestones and Timeline, Grantee warrants that it has a system that complies
with federal, state, and local government regulations to humanely, efficiently,
effectively and legally use live vertebrate animals in research and that the
work to be performed in completing the Milestones and Timeline has been reviewed
and approved by the applicable animal use and care oversight bodies. Grantee
shall provide documentation of review and approval by the applicable oversight
bodies of all vertebrate animal work performed in completing the Milestones and
Timeline in a timely fashion upon request of Grantor.

ARTICLE 14. TERM

The term of this Agreement (“Term”) shall begin on the Effective Date and shall
end on the six-month anniversary of the date Grantee submits a final research
progress report to Grantor pursuant to Section 4.1, subject to the continuation
of certain provisions under Section 20.1.

 

Page 15



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 15. DEFAULT

15.1 Events of Default by Grantee. In addition to any other Events of Default as
noted throughout this Agreement, the occurrence of the following events of
default (other than as the result of any act or omission by Grantor) shall each
be considered an “Event of Default” by Grantee under this Agreement; provided,
that if any such event of default is curable, such event of default shall not be
deemed to be an Event of Default unless Grantee fails to cure such event of
default within the time period specified below following receipt of written
notice from Grantor notifying Grantee of such default (each, a “Cure Period”):

 

  (a)

failure of Grantee to meet the goals set out within the Milestones and Timeline
in a timely manner, subject to a [†] Cure Period;

 

  (b)

failure of Grantee to render research progress reports, Share Payments reports,
or financial reports to Grantor as required by this Agreement, subject to a [†]
Cure Period;

 

  (c)

Principal Investigator or any Investigator involved in completing the Milestones
and Timeline have been debarred or been subject to debarment under the
provisions of the Generic Drug Enforcement Act of 1992, 21 U.S.C. or have
otherwise been disqualified or suspended from work on the Milestones and
Timeline by the FDA or any other governmental agency or professional body,
subject to a [†] Cure Period, provided that removal from the GPCR Program or
replacement of the Principal Investigator or subject Investigator shall
constitute a cure for purposes of this Section 15.1(c);

 

  (d)

in the case of the replacement of the Principal Investigator for any reason
other than as described in Section 15.1(c), failure of Grantee to identify an
alternate Principal Investigator reasonably acceptable to Grantor, subject to a
[†] Cure Period;

 

  (e) the occurrence of any Bankruptcy Event;

 

  (f)

failure of Grantee to form LSI in accordance with Article 8, subject to a [†]
Cure Period;

 

  (g)

failure of Grantee to provide Share Payments to Grantor or LSI in accordance
with Article 7, subject to a [†] Cure Period;

 

  (h)

failure of Grantee to comply with applicable federal or state law applicable to
completing the Milestones and Timeline, subject to a [†] Cure Period;

 

  (i)

failure of Grantee to make equipment purchased or leased with funds disbursed
pursuant to this Agreement available for GPCR Program purposes, subject to a [†]
Cure Period;

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 16



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

  (j)

the breach of any other material term or condition of this Agreement, subject to
a [†] Cure Period.

Upon notice by Grantor to Grantee of any event of default, no request for
reimbursement shall be made hereunder for any expenses incurred by Grantee on or
after the date of such notice until such event of default has been cured;
provided that nothing herein shall be construed to release Grantor from any
obligation to reimburse Grantee for allowable costs incurred prior to the date
of such notice even if reimbursement is not sought until after the date of such
notice. In the event that Grantee fails to cure an event of default within the
applicable Cure Period, Grantor shall not be required to reimburse Grantee for
expenses incurred by Grantee during such Cure Period.

ARTICLE 16. GRANTOR’S RIGHTS FOLLOWING EVENTS OF DEFAULT

Grantor shall have the right to exercise, individually or in combination, any
and all of the following rights following an Event of Default by Grantee:
termination of the funding provided to Grantee by Grantor under this Agreement;
Termination of Agreement for Events of Default under Article 17; Specific
Performance for Events of Default under Article 18; or Election of Receipt of
Share Payments for Events of Default under Article 19.

ARTICLE 17. TERMINATION OF AGREEMENT FOR EVENTS OF DEFAULT

17.1 Termination of Agreement by Grantor. After the occurrence of an event of
default, upon the expiration of the applicable Cure Period, if any, Grantor may
effect termination of this Agreement by providing Grantee written notice of
termination unless Grantee has cured such event of default. Subject to this
Section 17.1 and Section 17.2, upon exercise of its right to terminate, Grantor
reserves the right to withhold further payments of the Grant Award.

17.2 Effect of Termination under Section 17.1. Upon termination of this
Agreement pursuant to Section 17.1, Grantor shall have no further obligation to
disburse grant funds to Grantee, whether or not the entire amount of award has
been disbursed to Grantee. In the event that this Agreement is terminated by
Grantor pursuant to Section 17.1, no later than [†] after the effective date of
termination:

 

  (a) Grantee shall refund to Grantor any Grant Award funds spent for purposes
other than completing the Milestones and Timeline as set forth in the Budget;
and

 

  (b) Grantee shall invoice Grantor for outstanding reimbursable expenditures
and/or any reasonable non-cancellable obligations incurred by Grantee

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 17



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

 

related to completion of the Milestones and Timeline prior to the date of notice
of the event of default as applicable and Grantor shall promptly reimburse
Grantee for such amounts; and

 

  (c) Grantee shall provide Grantor, in writing, with a final report of
Grantee’s progress in advancing the Milestones and Timeline (provided that
Grantee shall not be required to disclose trade secrets, compound structures,
phenotypes, targets, assay details, third-party confidential information or
details about prospective partners (including the identity thereof), and a final
financial report.

Nothing herein shall be construed to release Grantee from any obligation which
matured prior to the effective date of such termination or to release Grantor
from any obligation to reimburse Grantee for any allowable costs incurred by
Grantee prior to the date of notice of the event of default for which Grantee
has sought reimbursements pursuant to Section 3.5 or to waive any rights Grantor
may have to recover damages incurred by it as a result of Grantee’s breach of
the Agreement; provided that in no event shall Grantee be responsible or liable
for any damages that are consequential, in the nature of lost profits, special
or punitive or otherwise not actual direct damages.

17.3 Termination of Agreement by Grantee; Effect. In the event that Grantor
fails to reimburse Grantee for any reimbursable expenditures hereunder within
[†] after Grantee submits any invoice (or other payment verification as set
forth in the Milestones and Timeline) in accordance with the terms and
conditions of this Agreement (unless Grantor reasonably withholds approval
thereof in accordance with Section 3.5), Grantee shall have the right to
terminate this Agreement upon [†] written notice to Grantor; provided that if
Grantor reimburses Grantee for such reimbursable expenses within such [†]
period, Grantee shall not have the right to terminate this Agreement. In the
event of any such termination, at Grantee’s election, Grantee may either
reimburse Grantor (without interest) for any amounts of the Grant Award received
by Grantee on or prior to the effective date of termination, in which case,
notwithstanding Section 20.1 of this Agreement, this Agreement shall be of no
further force and effect in any respect, or Grantee may retain such amounts of
the Grant Award, and terminate this Agreement subject to the provisions of
Section 20.1.

ARTICLE 18. SPECIFIC PERFORMANCE FOR EVENTS OF DEFAULT

Grantor shall have the right to enforce this Agreement, or any provision herein,
upon the occurrence of any one or more Event of Default by Grantee. Upon the
expiration of the applicable Cure Period, if any, Grantor may seek judicial
enforcement of this agreement unless Grantee has cured the event of default.
Upon exercise of its right to enforce this agreement, Grantor reserves the right
to withhold further payments of the Grant Award.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 18



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 19. ELECTION OF RECEIPT OF SHARE PAYMENTS FOR EVENT OF DEFAULT

Solely in the event that Grantee fails to form LSI in accordance with
Section 8.2 or make Share Payments, if any, to LSI in accordance with Article 7,
and such failure constitutes an Event of Default under Section 15.1(f) or (g),
Grantor shall have the right to elect that those portions of the Share Payments
payable to LSI under Article 7 be paid instead to Grantor. Grantor may elect
receipt of the Share Payments by giving Grantee [†] advance written notice. Upon
effect of such election, Grantee shall make all subsequent Share Payments to
Grantor instead of to LSI.

Article 20. SURVIVAL

Subject to Section 17.3, the following provisions of this Agreement shall
survive any expiration or termination of this Agreement: Article 4, Progress
Reports; Article 5, Accounting and Auditing; Article 6, Intellectual Property;
Article 7, Share Payments and Additional Interest; Article 8, Washington Omeros
Life Sciences Initiative; Article 9, Share Payments Reports; Article 15, Default
(only with respect to provisions surviving pursuant to this Article 20); Article
16, Grantor’s Rights Following Events of Default (only with respect to
provisions surviving pursuant to this Article 20); Article 17, Termination of
Agreement for Events of Default; Article 18, Specific Performance for Events of
Default (only with respect to provisions surviving pursuant to this Article 20);
Article 19, Election of Receipt of Share Payments for Event of Default; Article
20, Survival; Article 22, Indemnification; Article 23, Failure to Enforce;
Article 24, Relationship of the Parties; Tax Treatment; Article 25, Governing
Law; Article 26, Assignment; Article 27, No Oral Modifications (only with
respect to provisions surviving pursuant to this Article 20); Article 28,
Notices; Article 29, Entire Agreement; Article 31, Severability; Article 32,
Disputes and Article 33, No Third Party Beneficiaries.

ARTICLE 21. COMMUNICATIONS AND PUBLIC DISCLOSURES BY GRANTOR

Grantor may publicly disseminate information about its granting activities,
including in connection with the Grant Award hereunder; provided that in no
event shall Grantor disclose any trade secrets or other proprietary or
confidential information of Grantee or its collaborators. From time to time
Grantor may request Grantee or Principal Investigator to assist Grantor with
such communications and public disclosures. Such assistance provided by Grantee
or Principal Investigator shall be at reasonable times and locales and at
Grantor’s expense.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 19



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 22. INDEMNIFICATION

To the fullest extent permitted by law, Grantee shall indemnify, defend, and
hold harmless Grantor and all officials, agents and employees of Grantor, from
and against all claims for injuries or death arising out of or resulting from
the performance of the Milestones and Timeline, except to the extent such Claims
result from or arise out of the negligence, willful misconduct or violation of
applicable law by Grantor, its employees, subcontractors or agents; provided
that in no event shall Grantee be responsible or liable for any damages that are
consequential, in the nature of lost profits, special or punitive or otherwise
not actual direct damages.

“Claim,” as used in this Agreement, means any financial loss, claim, suit,
action, damage or expense, including but not limited to attorney’s fees,
attributable for bodily injury, sickness, disease, or death, or injury to or
destruction of tangible property including loss of use resulting therefrom.
Grantee’s obligations to indemnify, defend, and hold harmless include any claim
by Grantee’s agents, employees, representatives, or any sub-contractor or its
employees.

If Grantor determines that it is entitled to defense and indemnification under
this Article 22, Grantor shall promptly notify Grantee in writing of the
indemnity claim, and provide all reasonably necessary or useful information in
connection with such claim.

ARTICLE 23. FAILURE TO ENFORCE

The failure of Grantor at any time, or for any period of time, to enforce any of
the provisions of this Agreement shall not be construed as a waiver of such
provisions or as a waiver of the right of Grantor thereafter to enforce each and
every such provision.

ARTICLE 24. NATURE OF RELATIONSHIP

The relationship between Grantor and Grantee is solely as set forth in this
Agreement, and neither Grantor nor Grantee has any fiduciary or other special
relationship with the other or any of their respective Affiliates, except as
provided herein. Grantor acknowledges that Grantee intends that solely for
purposes of this Agreement, the rights and obligations of each party, as they
are defined in this Agreement, create an unincorporated joint venture taxable as
a partnership under Subchapter K of the Internal Revenue Code of 1986, as
amended. Grantee recognizes that Grantor is a tax-exempt entity under the United
States federal, state and local laws, has never been subject to, and is unlikely
to be subject to, any tax liability or withholding requirements under U.S.
federal, state or local laws. Before withholding and paying over to any U.S.
federal state or local taxing authority any amount purportedly representing a
tax liability of the pursuant to the provision of the Agreement, Grantee shall
provide Grantor written notice of the claim of any such U.S. taxing authority
that such

 

Page 20



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

withholding and payment is required by law and provide Grantor the opportunity
to contest such claim.

ARTICLE 25. GOVERNING LAW

This Agreement shall be governed and construed in accordance with the laws of
the state of Washington.

ARTICLE 26. ASSIGNMENT

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Grantee shall
not be entitled to assign any of its obligations and rights under this Agreement
without the prior written consent of Grantor; provided, that Grantee may,
without restriction or the requirement of any consent by Grantor, assign any of
its rights and obligations under this Agreement to an Affiliate; provided,
further, that, subject to Section 7.4, Grantee shall be required to assign this
Agreement and its obligations and rights hereunder to the transferee, and the
transferee shall be required to accept such rights and assume such obligations,
without any consent of Grantor, in connection with any assignment to an
Affiliate, a Change of Control or any Assignment and Assumption Transfer;
provided, further, that from and after the date of any assignment to an
Affiliate, Change of Control, or Assignment and Assumption Transfer, the
calculation of Gross Proceeds and Net Proceeds hereunder shall provide (through
definitions and other provisions similar to those in this Agreement, mutatis
mutandis, applicable to the assignee and its Affiliates, along with assumed
calculations of Gross Proceeds and Net Proceeds to date) that the assignee will
owe directly to Grantor all actions, performance, covenants, and amounts that
would have been owed by Grantee to Grantor, were the assignment not to have
occurred and were Grantee (rather than such assignee) to have performed any act
or suffered any omission or condition to occur by such assignee following such
assignment. Grantor may assign any of its rights or obligations under this
Agreement to LSI or any other entity, including any State of Washington agency,
without restriction or the requirement of any consent from Grantee; provided,
that, without the prior written consent of Grantee (which consent shall not be
unreasonably withheld), Grantor may not assign its rights or obligations under
this Agreement to any [†] or any Affiliate thereof or any other actual or
potential competitor of Grantee (each, a “Competitor”); and provided, further,
that without the prior written consent of Grantee (which consent shall not be
unreasonably withheld), Grantor may not assign any of its rights or obligations
under this Agreement to any entity that directly or indirectly holds more than
[†] of the outstanding capital stock of any Competitor.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 21



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 27. NO ORAL MODIFICATIONS

This Agreement may not be changed, modified or amended except by express written
agreement of the parties executed by their authorized representatives.

ARTICLE 28. NOTICES

Except as otherwise expressly provided in this Agreement, any communications
between the parties hereto or notices to be given hereunder shall be given in
writing by personal delivery, electronic transmission using electronic mail or
Grantor’s online systems, facsimile, or mailing the same, postage prepaid to
Grantee or Grantor at the address or number set forth below, or to such other
addresses or numbers as either party may indicate pursuant to this section. Any
communication or notice so addressed and mailed shall be effective five days
after mailing. Any communication or notice delivered by facsimile shall be
effective on the day the transmitting machine generates a receipt of the
successful transmission, if transmission was during normal business hours of the
recipient, or the next Business Day, if transmission was outside normal business
hours of the recipient. Any communication or notice given by personal delivery
shall be effective when actually delivered. Communications by Grantee to Grantor
using Grantor’s online systems as required under this Agreement shall be
effective upon Grantee’s receipt of confirmation that such communications have
been received by Grantor. Communications by electronic mail shall be effective
upon receipt of automatic receipt confirmation.

Notices to Grantor

Grants Administrator

Life Sciences Discovery Fund

2324 Eastlake Avenue East, Suite 501

Seattle, WA 98102

Tel: 206-732-6788

Fax: 206-732-6778

Email: grantsadmin@lsdfa.org

Notices to Principal Investigator

Gregory Demopulos, M.D.

c/o Omeros Corporation

1420 Fifth Avenue, Suite 2600

Seattle, WA 98101

Attention: Chief Executive Officer

Facsimile No.: (206) 676-5005

 

Page 22



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Notices to Grantee: Authorized Official

Omeros Corporation

1420 Fifth Avenue, Suite 2600

Seattle, WA 98101

Attention: General Counsel or Senior Director of Finance

Facsimile No.: (206) 676-5005

Notices to Grantee: Financial Official

Omeros Corporation

1420 Fifth Avenue, Suite 2600

Seattle, WA 98101

Attention: Senior Director of Finance

Facsimile No.: (206) 676-5005

ARTICLE 29. ENTIRE AGREEMENT

This Agreement and, subject to Section 2.1, which provides that the proposal
attached as Exhibit F is not incorporated by reference, and except as otherwise
expressly provided for in this Agreement, nothing in such proposal shall be
binding on Grantee in any respect hereunder, the Exhibits attached hereto
express the entire understanding of the parties with reference to the subject
matter hereof, and supersede any prior or contemporaneous representations,
understandings and agreements, whether oral or written. The parties agree and
acknowledge that the rule of construction that ambiguities in a written
agreement be construed against its drafter shall not be applicable to this
Agreement.

ARTICLE 30. FORCE MAJEURE

Neither Grantor nor Grantee shall be held responsible for delay or default
caused by fire, civil unrest, natural causes and war which is beyond,
respectively, Grantor’s or Grantee’s reasonable control. Each party shall,
however, make all reasonable efforts to remove or eliminate such cause of delay
or default and shall, upon cessation of the cause, diligently pursue performance
of its obligations under this Agreement.

ARTICLE 31. SEVERABILITY

The provisions of this Agreement are intended to be severable. If any term or
provision is illegal or invalid for any reason whatsoever, such illegality or
invalidity shall not affect the validity of the remainder of the Agreement.

 

Page 23



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

ARTICLE 32. DISPUTES

The parties agree that, in the event of any dispute, controversy or claim (each,
a “Dispute”) arising out of or relating to this Agreement or any breach or
alleged breach hereof, they shall undertake good faith efforts to resolve the
matter amicably. Upon the agreement of the parties, any such Dispute may
thereafter be submitted to mediation. Should the parties agree to mediate the
Dispute, said mediation shall be conducted in Seattle, Washington and in
accordance with the then prevailing rules of the Commercial Mediation Rules of
the American Arbitration Association. In the event that the Dispute is not
resolved pursuant to mediation or, in the event the parties do not agree upon
submission of the Dispute to mediation, each party may pursue any rights and
remedies as each may have, whether in law or at equity.

ARTICLE 33. NO THIRD PARTY BENEFICIARIES

Grantor and Grantee are the only parties to this Agreement and the only parties
entitled to enforce its terms. The parties agree that Grantee’s performance
under this Agreement is solely for the benefit of Grantor to enable it to
accomplish its fundamental governmental purpose. Nothing in this Agreement is
intended to give, or shall give, whether directly or indirectly, any third party
standing to sue to enforce this agreement.

NOW, THEREFORE, agreement to the terms stated above is indicated by signatures
affixed below.

 

Grantee    Grantor By: /s/ Gregory A. Demopulos    By: /s/ Lee Huntsman Name:
Gregory M. Demopulos, M.D.    Name: Lee Huntsman Title: Chairman and CEO   
Title: Executive Director, LSDF Date: October 21, 2010    Date: October 21, 2010

Principal Investigator

I have read and understand the terms of this Agreement.

By: /s/ Gregory A. Demopulos

Name: Gregory M. Demopulos, M.D

Date: October 21, 2010

 

Page 24



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Schedule 1: Definitions

“Additional Interest” shall mean, with respect to aggregate Net Proceeds in
excess of the Minimum Proceeds Amount during the Proceeds Interest Period, [†]
(the “Additional Interest Percentage”) of all such Net Proceeds to the extent
they are derived from the commercial exploitation of the Platform in connection
with Human Orphan GPCRs or the commercial exploitation of Products directly
targeting Human Orphan GPCRs; provided that to the extent that and for so long
as the Grantor has not provided the maximum amount of the Grant Award to Grantee
on or before the date any Additional Interest is due and payable to Grantor (or
LSI, as applicable) hereunder, the Additional Interest Percentage shall be
adjusted by multiplying such percentage by X, wherein:

X = Grant Award paid to date / $5,000,000

“Affiliate” shall mean any Person that controls, is controlled by, or is under
common control with another Person. For purposes of this definition, “control”
shall mean (i) in the case of corporate entities, (a) direct or indirect
ownership of at least 50% of the stock or shares having the right to vote for
the election of directors, or (b) the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities, by contract or
otherwise, and (ii) in the case of non-corporate entities, (a) direct or
indirect ownership of at least 50% of the equity interest of such non-corporate
entity or (b) the power to direct the management and policies of such
non-corporate entities, whether through ownership of voting securities, by
contract or otherwise.

“Applicable Percentage” shall mean, with respect to aggregate Net Proceeds
during the Proceeds Interest Period, the following:

(a) with respect to aggregate Net Proceeds of up to and including [†];

(b) with respect to aggregate Net Proceeds in excess of [†] but less than and
including [†];

(c) with respect to aggregate Net Proceeds in excess of [†] but less than and
including [†];

(d) with respect to aggregate Net Proceeds in excess of [†] but less than and
including [†];

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 25



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

(e) with respect to aggregate Net Proceeds in excess of [†] but less than and
including [†]; and

(f) with respect to aggregate Net Proceeds in excess of [†];

provided that to the extent that and for so long as Grantor has not provided the
maximum amount of the Grant Award on or before the date any Share Payment is due
and payable to Grantor (or LSI, as applicable) hereunder, the Net Proceed
amounts and Applicable Percentages set forth in subclauses (a) through (f) above
shall be adjusted such that each Net Proceeds amount is multiplied by X and each
Applicable Percentage amount is multiplied by Y, wherein:

X = 20,000,000 / (25,000,000 - Grant Award paid to date).

Y = Grant Award paid to date / $5,000,000

“Assignment and Assumption Transfer” shall mean a Platform and Product Transfer
that Grantee shall have elected, pursuant to Section 7.4, to treat as an
Assignment and Assumption Transfer.

“Bankruptcy Event” shall mean the occurrence of any of the following:

(i) Grantee shall commence any case, proceeding or other action (A) under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, relief of debtors or the like, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its respective debts, or (B) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any portion of
its assets, or Grantee shall make a general assignment for the benefit of its
respective creditors;

(ii) there shall be commenced against Grantee any case, proceeding or other
action of a nature referred to in clause (i) above which remains undismissed,
undischarged or unbonded for a period of sixty (60) calendar days; or

(iii) Grantee shall take any action in furtherance of, or expressly indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i) or (ii) above.

“Business Day” shall mean any day other than a Saturday, a Sunday, any day which
is a legal holiday under the laws of the State of Washington, or any day on
which banking

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 26



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

institutions located in the State of Washington are required by law or other
governmental action to close.

“Change of Control” shall mean:

(i) the acquisition by any Person or group (within the meaning of Sections
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934) of beneficial
ownership of any capital stock of Grantee, if after such acquisition, such
Person or group would be the “beneficial owner” (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934), directly or indirectly, of securities of
Grantee representing more than fifty percent (50%) of the combined voting power
of Grantee’s then outstanding securities entitled to vote generally in the
election of directors; or

(ii) the consummation, after approval by Grantee’s shareholders, of a merger or
consolidation of Grantee with any other Person, other than a merger or
consolidation which would result in Grantee’s voting securities outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than fifty percent (50%) of the combined voting power of Grantee’s
voting securities or such surviving entity’s voting securities outstanding
immediately after such merger or consolidation; or

(iii) the consummation, after approval by Grantee’s shareholders, of a sale of
all or substantially all of the assets of Grantee to any other Person, other
than a sale wherein the holders of Grantee’s voting securities outstanding
immediately prior thereto represent (either by remaining outstanding or by being
converted into voting securities of the purchasing entity) more than fifty
percent (50%) of the combined voting power of the voting securities of such
purchasing entity outstanding immediately after such sale of all or
substantially all of the assets of Grantee.

“Commercially Reasonable Efforts” shall mean, [†].

“Consideration” shall mean any and all license fees, milestone fees, royalties,
cross-licenses, services and any other fees, damages and payments, in whatever
form, in each case to the extent clearly constituting consideration relating
directly to the Products and/or the Platform in any agreement, award or
judgment.

“Deemed Liquid Securities” shall have meaning set forth in Section 7.5.

“Fair Market Value” shall mean, with respect to any Liquid Security, the average
closing price of such security for the [†] to the date of determination, and
with respect to any other security or asset, the fair market value thereof.

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 27



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

“Fiscal Quarter” shall mean each calendar quarter.

“Funding Amount” means the $20,000,000 received by Grantee from Vulcan or any
Affiliate thereof pursuant to the Platform Development Agreement.

“GAAP” shall mean generally accepted accounting principles in the United States,
or, to the extent adopted by Grantee (or, if applicable, its Affiliates), the
International Financial Reporting Standards, in each case as in effect from time
to time.

“Government Funding Sources” shall mean any foreign, federal, state or local
(domestic or foreign) government, government agency or institution,
government-owned corporation, government authority, quasi-governmental
organization, public research center, university or other institution
established by government to advance a public purpose.

“GPCR Program” shall mean all research, development and commercialization
activities of Grantee or its Affiliates to the extent relating to any Product or
use of the Platform.

“Gross Proceeds” means the sum, from the Effective Date to the date of
calculation, of all Consideration actually received by Grantee or any of its
Affiliates during the Proceeds Interest Period derived from:

(a) any license, development, commercialization, collaboration, distribution,
marketing or partnering agreement entered into before or during the Proceeds
Interest Period relating directly to any Products and/or the Platform and/or

(b) otherwise any licensing, sale, transfer, use or other commercial
exploitation of any Products or the Platform, including any royalty payments,
sale proceeds, or damages or settlement payments received in any infringement or
similar suits brought by Grantee for alleged infringement or misappropriation of
intellectual property rights developed in connection with any Product or the
Platform,

(excluding in all cases: (1) the Funding Amount, (2) any Consideration received
by Grantee or its Affiliates from Government Funding Sources unless such
Consideration is comprised of revenue from services of a type generally offered
to Third Parties by Grantee or its Affiliates, royalty payments or sale
proceeds, in each case relating directly to any Products and/or the Platform,
(3) any Consideration received by Grantee or its Affiliates that is clearly
identified in the underlying agreement as designated for research and
development of the Platform or any Products (which research and development
funds will be tracked using Grantee’s standard methods or policies of accounting
or as may be otherwise required by the applicable agreement) and related
overhead from corporate partners or from other Third Parties, (4) any
Consideration received by Grantee or its Affiliates in the form of grants,
(5) bona fide investments in equity of Grantee or its Affiliates, at or less
than the then-current fair market value of

 

Page 28



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

such equity, and (6) any Consideration received by Grantee or its Affiliates in
connection with a Change of Control or an Assignment and Assumption Transfer);
provided, that:

(i) all Gross Proceeds which consist of Liquid Securities or Deemed Liquid
Securities shall be valued in accordance with Section 7.5, when computing Net
Proceeds;

(ii) all Gross Proceeds which are Illiquid Proceeds shall not be included in the
calculation of Net Proceeds until there has been a Realization of such Illiquid
Proceeds, in which case such Illiquid Proceeds shall be valued at the Fair
Market Value of such Realization when computing Net Proceeds;

(iii) in calculating Gross Proceeds, any Consideration received by Grantee or
any Affiliate of Grantee from any Affiliate of Grantee (for purposes of clarity,
other than any stock or any other equity interest held by Grantee in such
Affiliate or any other Affiliate of Grantee and dividends or other distributions
received by right of ownership of stock or other equity interest in such
Affiliate of Grantee) shall be excluded pro rata, in proportion to Grantee’s
ownership interest in such Affiliate or such Affiliate’s ownership interest in
Grantee, as the case may be;

(iv) any Consideration received by Grantee in situations where the parties are
not dealing at arms-length shall be valued, for purposes of calculating Gross
Proceeds under this Agreement, at no less than the current fair market value, in
substantially contemporaneous arms-length transactions, of the rights, goods and
services provided by Grantee in return for such Consideration; and

(v) Consideration for a sale, assignment or grant of any exclusive right or
exclusive license in, to, or under the Platform or any Product or any
Intellectual Property comprising or claiming all or a portion of the Platform or
any Product, other than as part of a Change of Control or an Assignment and
Assumption Transfer, shall be counted in the Gross Proceeds as the same is
received by Grantee or its Affiliate.

For purposes of determining Gross Proceeds, Consideration received or
expenditures incurred by any Affiliate of Grantee shall be included pro rata, in
proportion to Grantee’s ownership interest in such Affiliate or such Affiliate’s
ownership interest in Grantee, as the case may be.

“Human Class A Orphan GPCRs” shall mean those Human Orphan GPCRs set forth in
Schedule 1A; provided that, to the extent that on or after the Effective Date
any GPCR set forth on Schedule 1A shall be determined to have not been a Human
Orphan GPCR as of the Effective Date due to the efforts of any Third Party, such
GPCR shall be deemed to be excluded from the definition of Class A Human Orphan
GPCR for all purposes of this Agreement.

 

Page 29



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

“Human Orphan GPCR” shall mean any human GPCR for which one or more functionally
active ligand(s) have not, prior to their first identification through use of
the Platform, been identified through use of technologies other than the
Platform, it being understood that such identification of one or more
functionally active ligand(s) constitutes the “de-orphanization” of such GPCR.

“Illiquid Proceeds” shall mean any Gross Proceeds that are in a form other than
cash, cash equivalents or Liquid Securities.

“Intellectual Property” shall mean all proprietary information; trade secrets;
know-how; confidential information; inventions (whether patentable or
unpatentable and whether or not reduced to practice or claimed in a pending
patent application) and improvements thereto; Patents; registered or
unregistered trademarks, trade names, service marks, including all goodwill
associated therewith; registered and unregistered copyrights and all
applications thereof; in each case that are owned or controlled by Grantee.

“Liquid Securities” shall mean Third Party securities, not subject to any
contractual or legal limitation on the sale thereof, with an average daily
trading volume for the [†] prior to the delivery to Grantor or LSI of at least
[†] the number of such Liquid Securities to be allocated to Grantor or LSI, if
any, in accordance with Section 7.5.

“Material Adverse Effect” shall mean [†]

“Material Contract” shall mean the Option Agreement, and any contract, agreement
or other arrangement (other than this Agreement and the Platform Development
Agreement) that could reasonably be expected to result in Gross Proceeds (i) to
which either Grantee or any of its Affiliates is a party or by which any of
Grantee’s or its Affiliates’ respective assets or properties are bound or
committed, (ii) which is directly related to any Products or the Platform, and
(iii) as to which breach, nonperformance or failure to renew would reasonably be
expected to have a Material Adverse Effect.

“Minimum Proceeds Amount” shall mean [†]; provided that to the extent that and
for so long as Grantor has not paid the maximum amount of the Grant Award to
Grantee on or before the date any Additional Interest is due and payable
hereunder, the Minimum Proceeds Amount shall be adjusted such that the Minimum
Proceeds Amount is multiplied by X, wherein:

X = Funding Amount / (25,000,000 - Grant Award contributed to date).

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 30



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

“Net Proceeds” shall mean Gross Proceeds, less the sum, from the Effective Date
to the date of calculation, of all expenses and expenditures, in each case
determined in accordance with GAAP, incurred by Grantee or its Affiliates on or
after the Effective Date in excess of the Funding Amount and any portion of the
Grant Award actually paid to Grantee by Grantor, in connection with, and to the
extent attributable to the conduct of its GPCR Program, including research and
development expenses and related overhead, and milestone, royalty and similar
payments to Third Parties with respect to the practicing or exploiting of the
Platform or any Products, legal expenses (including legal expenses associated
with applying, prosecuting, maintaining and enforcing Intellectual Property),
cost of goods sold and Product Sales Deductions (with respect to Product sold by
Grantee and its Affiliates), and amounts paid to acquire relevant technologies
(including payments pursuant to the Option Agreement for the acquisition of the
Platform) and expenditures for the purchase of equipment and other tangible
assets for the GPCR Program;

except, in each case, not including expenses or expenditures to the extent that
such expenses or expenditures are funded with (1) any Consideration received by
Grantee or its Affiliates from Government Funding Sources unless such
Consideration is comprised of revenue from services of a type generally offered
to Third Parties by Grantee or its Affiliates, royalty payments or sale
proceeds, in each case relating directly to any Products and/or the Platform,
(2) any Consideration received by Grantee or its Affiliates that is clearly
identified in the underlying agreement as designated for research and
development of the Platform or any Products (which research and development
funds will be tracked using Grantee’s standard methods or policies of accounting
or as may be otherwise required by the applicable agreement) and related
overhead from corporate partners or from other Third Parties and (3) any
Consideration received by Grantee or its Affiliates in the form of grants, that
is excluded from Gross Proceeds; provided that, while as to any particular date
of calculation, the Net Proceeds may have a negative value, such negative values
will be carried forward to the next calculation period, and only positive Net
Proceeds will be counted in determining the Share Payments; and provided,
further, [†]. For purposes of determining Net Proceeds, Consideration received
or expenditures incurred by any Affiliate of Grantee shall be included pro rata,
in proportion to Grantee’s ownership interest in such Affiliate or such
Affiliate’s ownership interest in Grantee, as the case may be.

“Option Agreement” shall mean the Exclusive Technology Option Agreement
effective as of September 4, 2009, by and among Grantee, Patobios Limited, Susan
George, Brian O’Dowd and U.S. Bank National Association as escrow agent, as
amended.

“Patents” shall mean (a) all national, regional and international patents and
patent applications, including provisional patent applications; (b) all patent
applications filed either from a patent or patent application described in
clause (a) or from an application claiming priority to a patent or patent
application described in clause (a), including

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 31



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

divisionals, continuations, continuations-in-part, provisionals, converted
provisionals, and continued prosecution applications; (c) any and all patents
that have issued or in the future issue from the foregoing patent applications
(clauses (a) and (b)), including utility models, petty patents and design
patents and certificates of invention; (d) any and all extensions or
restorations by existing or future extension or restoration mechanisms,
including revalidations, reissues, re-examinations and extensions (including any
supplementary protection certificates and the like) of the foregoing patents or
patents applications (clauses (a), (b) and (c)); and (e) any similar rights,
including so-called pipeline protection, or any importation, revalidation,
confirmation or introduction patent or registration patent or patent of addition
as to any such foregoing patent applications and patents.

“Person” shall mean an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, but not including a
government or political subdivision or any agency or instrumentality of such
government or political subdivision.

“Platform” shall mean all of the tangible and intangible assets purchased by
Grantee pursuant to the Option Agreement and any and all improvements thereto
made or acquired by or for Grantee and its Affiliates (whether before or after
such purchase), together with all Intellectual Property protecting such assets
or their use or application.

“Platform and Product Transfer” shall mean a sale or assignment, whether in one
or a series of related transactions, of all or substantially all of the
Platform, together with all or substantially all of the Products not
(a) previously sold or (b) subject to a license in favor of a Third Party at the
time of such sale or assignment.

“Platform Development Agreement” means that certain Platform Development Funding
Agreement by and among Grantee, Vulcan and Cougar Investment Holdings LLC, dated
as of October 21, 2010.

“Proceeds Interest Period” shall mean the period from and including the
Effective Date until the earlier of (a) twenty-one years after the death of the
last survivor of the currently-in being (as of the Effective Date) descendants
of Joseph P. Kennedy Sr. (father of President John F. Kennedy), and (b) the last
to occur of (i) the 35th anniversary of the Effective Date and (ii) the date
that aggregate Net Proceeds are at least the Minimum Proceeds Amount, unless
earlier terminated in accordance with the terms of this Agreement.

“Products” shall mean any product and its derivatives that is in any way and to
any extent identified, discovered, developed, tested, certified, or manufactured
through the use or application of the Platform, and any service relating to any
such product, together with all Intellectual Property protecting such products
and services.

 

Page 32



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

“Product Sales Deductions” shall mean the following expenses to the extent
incurred with respect to a sale of Product:

(a) returns, rebates, chargebacks and other allowances;

(b) retroactive price reductions that are actually allowed or granted;

(c) sales commissions paid to Third Party distributors and/or selling agents, in
amounts customary to the trade;

(d) marketing, sales and distribution expenses; and

(e) all sales or excise taxes, transportation and insurance, custom duties, and
other governmental charges.

“Quarterly Report” shall mean, with respect to the relevant Fiscal Quarter of
Grantee, (i) a report, certified by the Chief Financial Officer of Grantee,
providing reasonable detail of the calculation of Net Proceeds for such Fiscal
Quarter, including Gross Proceeds, a description of all deductions from Gross
Proceeds pursuant to this Agreement, a description of any Consideration received
from Affiliates of Grantee that were characterized as Gross Proceeds in such
prior period, a description of any expenses and expenditures recognized by
Grantee from the operations of its Affiliates that reduced Net Proceeds in such
prior period, a description of pro rata calculation of such Consideration,
expenses and expenditures (in accordance with the “Gross Proceeds” and “Net
Proceeds” definitions set forth above) and a description of all Third Party
securities received by Grantee in such prior period that are Illiquid Proceeds,
and (ii) copies of each Material Contract entered into, amended, modified or
terminated in such Fiscal Quarter, provided, that such copies may be redacted by
Grantee to delete any confidential information of the parties thereto, so long
as the financial provisions thereof are not redacted.

“Realization” shall mean, for a given asset, any time that such asset is
liquidated into, is exchanged for, is specifically borrowed upon for (it being
understood that a secured loan that includes such asset along with other
non-similar assets shall not be “borrowed upon” for purposes of this
definition), is converted into, becomes or pays a dividend of, cash, cash
equivalents or Liquid Securities.

“Share Payment Date” shall have the meaning set forth in Section 7.2.

“Share Payments” shall mean (i) the Applicable Percentage in respect of Net
Proceeds and (ii) the Additional Interest.

“Subsidiary” or “Subsidiaries” shall mean with respect to any Person (i) any
corporation of which the outstanding capital stock having at least a majority of
votes entitled to be cast in the election of directors under ordinary
circumstances shall at the time be owned, directly or indirectly, by such Person
or (ii) any other Person of which at least a majority voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

 

Page 33



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

“Third Party” shall mean any Person other than Grantor or Grantee or their
respective Affiliates.

“Vulcan” means Vulcan Inc., a Washington corporation.

 

Page 34



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Schedule 1A

Class A Human Orphan GPCR’s

 

[†]                                                                            
                                                                               
                                                                               
                                                                               
                                                                               
                                   

 

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

Page 35



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit A: GPCR Program Milestones and Timeline

Program Milestones and Timelines

GPCR Program Milestones

 

#    Milestone    Completion
Date   Deliverable 1    Pre-Award Costs: [†]    Prior to
Effective
Date   Invoices or
other
reasonable
evidence, as
requested by
Grantor         21   

(a) Screen using the Platform at least 75% of all Human Class A Orphan GPCRs
using its standard method of GPCR screening, utilizing, in Grantee’s reasonable
judgment, a substantial portion of its applicable and appropriate compound
libraries for each such GPCR, which level of effort shall, for each such GPCR
screened (other than where the same is not required, due to any easier method of
compound identification for a particular Human Class A Orphan GPCR), be at least
commensurate with the activities, resources, facilities or personnel conducted
or devoted by Grantee to the screening of GPCRs within the set of five Human
Class A Orphan GPCRs screened prior to the Effective Date; and

 

(b) Commence a medicinal chemistry development program focused on, and use
Commercially Reasonable Efforts in, advancing toward compound optimization for
the purpose of developing a clinical candidate with respect to at least one
orphan GPCR for which compounds were identified using the Platform.

   19
months
after the
Effective
Date2

(May
2012)

  Invoices and
progress
reports

 

†

DESIGNATES PORTIONS OF THIS DOCUMENT THAT HAVE BEEN OMITTED PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT FILED SEPARATELY WITH THE COMMISSION

1

Grantee may submit invoices to Grantor for reimbursement of costs as incurred,
subject to Section 3.5 of the Agreement.

2

Provided, however, that such 19 month period shall be extended to [†] in the
event that Grantee has screened (as described above) at least [†] of all such
Human Class A Orphan GPCRs within 19 months following the Effective Date, and
provided, further, however, that the covenants set forth in this Milestone 2
shall expire and be of no further force and effect automatically upon the date
on which Grantor has received aggregate Share Payments of at least [†].

 

Page 36



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit A-2: LSI Milestones and Timeline

 

#    Milestone    Completion
Date    Deliverable

1

   Establish organization charter   

6 months (March

2011)

   Written document mutually acceptable to Grantee and Grantor and submitted to
Grantor

2

   Establish bylaws   

9 months (June

2011)

   Written bylaws following generally accepted principles and mutually
acceptable to Grantee and Grantor and submitted to Grantor

3

   Select directors   

12 months (October

2011)

   Board of directors mutually acceptable to Grantee and Grantor

4

   File Nonprofit Articles of Incorporation with Washington State   

12 months (October

2011)

   Copy of filed Articles; UBI number

5

   Apply for Federal tax-exempt status under Section 501(c)(3) of the Internal
Revenue Code or other appropriate tax-exemption provision.   

15 months (January

2012)

   Good faith application

 

Page 37



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit B: Collaborators

None.

 

Page 38



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit C: GPCR Program Budget

 

Page 39



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit D: Progress Report Form Content

Grantor gathers data to analyze the impact of its awards and assess return on
investment to demonstrate responsible stewardship of funds to the Washington
State Legislature, the Grantor Board of Trustees, and the public. Grantor
anticipates that the work of its grantees will have a wide variety of impacts –
in life sciences competitiveness, health, and the economy – some difficult to
measure. To help analyze the impact of its awards, Grantor requires semi-annual
progress reports during the term of a grant. Reports are due immediately after
each six-month period following commencement of the award.

Attached is the template for submitting progress reports to Grantor via its
online progress report system. Unless otherwise indicated, reports shall be made
only on Grantor-funded work. Where it is necessary to describe work not funded
by Grantor to answer coherently, this shall be indicated.

Unless otherwise indicated, events that have been previously reported (e.g., a
new collaboration) should not be reported; any changes or progress in such
events should be reported. Do not report personally identifiable health data
that may compromise an individual’s privacy.

 

Page 40



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit E: Conflict of Interest Report Form

Proposal title: Drug Discovery for Orphan G Protein-Coupled Receptors

Principal investigator: Gregory A. Demopulos, M.D.

Grantor reference no.: 4580719

The capitalized terms used within this Exhibit E are as defined in the Life
Sciences Discovery Fund LSDF 10-05 Opportunity Grant, Grant Award Agreement to
which it is appended.

In executing this Conflict of Interest Report Form, Grantee represents and
warrants that it has a financial conflict of interest policy in place applicable
to performing research funded by the United States Public Health Service (the
“USPHS”) that it will apply to completing the Milestones and Timeline in the
same manner as if completing the Milestones and Timeline were funded by a USPHS
grant. Grantee further represents and warrants that Grantee has taken reasonable
steps to inform the Principal Investigator and all personnel working on the
Milestones and Timeline of the policy and requirements for complying with its
terms. In accepting this award, Grantee represents that Grantee has advised the
Principal Investigator and Grantee’s personnel working on the Milestones and
Timeline that they are required to disclose, in accordance with the foregoing
policy, any potential financial conflicts of interest associated with their work
on the Milestones and Timeline to Grantee.

The following individuals have disclosed a financial conflict of interest.
Grantee attests that in compliance with its conflict of interest policies it has
reviewed all such disclosures and that all disclosed conflicts of interest
associated with completing the Milestones and Timeline, including, but not
limited to those associated with Grantor’s understandings stated above, have
been eliminated or mitigated as follows:

 

Name:    Conflict eliminated      Conflict mitigated      Name:    Conflict
eliminated      Conflict mitigated     

If no disclosures were made regarding completion of the Milestones and Timeline,
please initial below:

         No financial conflicts of interest associated with completion of the
Milestones and Timeline were disclosed to Grantee.

 

Attested to by:

Signature:  

 

Name: Gregory A. Demopulos, M.D. Title: Chairman & CEO Date: October 21, 2010

 

Page 41



--------------------------------------------------------------------------------

LSDF Grant No.: 4580719

Principal Investigator: Gregory A. Demopulos, M.D.

Organization: Omeros Corporation

   CONFIDENTIAL TREATMENT

 

Exhibit F: Proposal

 

Page 42